     Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 1 of 20



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JAX LEASING, LLC, etc.,                         )
                                                ) PUBLISH
       Plaintiff,                               )
                                                )
v.                                              ) CIVIL ACTION 18-0490-WS-B
                                                )
XIULU RUAN, et al.,                             )
                                                )
       Defendants.                              )

                                            ORDER
       This matter is before the Court on the plaintiff’s motion for remand. (Doc.
5). The defendant United States of America has filed a response and the plaintiff a
reply, (Docs. 8, 9), and the motion is ripe for resolution. After careful
consideration, the Court concludes that the motion is due to be denied.


                                      BACKGROUND
       The plaintiff filed this action against defendant Ruan in state court, alleging
a six-figure debt arising from its storage of Ruan’s vehicles. The complaint names
the United States as an additional defendant because Ruan has been convicted of
multiple federal offenses for which he received a sentence including an eight-
figure restitution obligation, and the United States has filed a notice of lien in state
probate court to enforce the restitution obligation. (Doc. 1-3 at 1; Doc. 8 at 1-2).
The complaint includes claims for breach of contract, declaratory judgment
(confirming the breach and that the plaintiff holds a valid and enforceable
warehouse lien), and judicial foreclosure. The latter claim seeks an order that the
vehicles be sold and that the United States receive no proceeds of the sale until
and unless the plaintiff’s claim be first entirely satisfied. (Doc. 1-3 at 11-14).
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 2 of 20



       The United States removed this action pursuant to 28 U.S.C. § 1442(a)(1).
(Doc. 1). The plaintiff moves to remand, arguing that the United States cannot
satisfy the requirements for removal under that provision.


                                    DISCUSSION


I. Section 1444.
       “Any action brought under section 2410 of this title against the United
States … may be removed by the United States ….” 28 U.S.C. § 1444. “[T]he
United States may be named a party in any civil action or suit in … any State court
having jurisdiction of the subject matter … to foreclose a mortgage or other lien
upon … real or personal property in which the United States has or claims a
mortgage or other lien.” Id. § 2410(a)(2). This action appears to fall within the
parameters of Section 2410 so as to permit its removal under Section 1444.
       The United States, however, did not invoke Section 1444 in its notice of
removal. A notice of removal is required to be filed within 30 days after service
of process, 28 U.S.C. § 1446(b), and numerous authorities have held that “[t]he
Notice of Removal cannot be amended to add a separate basis for removal
jurisdiction after the thirty day period.” ARCO Environmental Remediation,
L.L.C. v. Department of Health and Environmental Quality, 213 F.3d 1108, 1117
(9th Cir. 2000).1 The United States’ brief in opposition to the motion for remand
was filed seven weeks after service on the United States Attorney and Attorney

       1
          Accord Wood v. Crane Co., 764 F.3d 316, 323 (4th Cir. 2014); Rafter v.
Stevenson, 680 F. Supp. 2d 275, 277-78 (D. Me. 2010); Geismann v. Aestheticare, LLC,
622 F. Supp. 2d 1091, 1095-96 (D. Kan. 2008); Whitehead v. The Nautilus Group, Inc.,
428 F. Supp. 2d 923, 928-29 (W.D. Ark. 2006); Uppal v. Electronic Data Systems, 316 F.
Supp. 2d 531, 535-36 (E.D. Mich. 2004); Hinojosa v. Perez, 214 F. Supp. 2d 703, 707
(S.D. Tex. 2002); 14C Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 3733 (3rd ed. 1998); cf. Ervast v. Flexible Products Co., 346 F.3d 1007, 1012
n.4 (11th Cir. 2003) (declining to consider a basis for removal first raised on appeal,
because the removing defendant “had the burden to plead this basis in its notice of
removal, and it did not”).

                                           2
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 3 of 20



General. (Doc. 1 at 2). Its invocation of Section 1444 is therefore untimely under
the authorities cited above. Because the United States does not argue that its
invocation of Section 1444 is timely or that its untimely invocation should be
excused, the Court will not consider that provision as a basis of removal
jurisdiction.


II. Section 1442(a)(1).
               (a) A civil action … that is commenced in a State court and
       that is against or directed to any of the following may be removed
       by them [to federal court]:
                      (1) The United States or any agency thereof or any
               officer (or any person acting under that officer) of the United
               States or of any agency thereof, in an official or individual
               capacity, for or relating to any act under color of such office ….
28 U.S.C. § 1442(a)(1).2
       The plaintiff raises three arguments why removal under this provision is
improper: (1) the complaint is not “against or directed to” the United States; (2)
the complaint does not allege an “act under color of such office” that forms the
“basis for [the] relief” demanded; and (3) the United States cannot “raise a
colorable defense arising out of its duty to enforce federal law.” (Doc. 5 at 2-4).


       A. “Against or Directed to.”
       The plaintiff asserts that the complaint “does not state a claim against” the
United States and that the United States is named as a defendant only as an
indispensable party, under the state analogue to Rule 19(a)(1)(B)(i), because
foreclosing the plaintiff’s lien in the absence of the United States might as a
practical matter impair the United States’ ability to protect its claimed lien interest.
(Doc. 5 at 2).


       2
       The relevant portion of Section 1442(a)(1) has so read since 2011. The two
immediately previous versions of the relevant statutory language, as it read before the
amendments of 1996 and 2011, are set forth infra in notes 6 and 9.

                                             3
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 4 of 20



       An indispensable party, however, is still a party, and the United States is
denominated by the complaint as a party defendant. (Doc. 1-3 at 11). The
plaintiff’s express purpose in naming the United States is to judicially establish
that the plaintiff’s lien primes the United States’ competing lien. (Id. at 14). The
plaintiff may not seek an affirmative recovery from the United States, but it does
seek to recover from Ruan proceeds that otherwise would be recovered by the
United States. It is difficult to imagine a more adversarial relationship, and the
plaintiff offers no authority in support of its unlikely position.
       “The general rule is that a suit is against the sovereign if the judgment
sought would expend itself on the public treasury or domain, or interfere with the
public administration, or if the effect of the judgment would be to restrain the
Government from acting, or to compel it to act.” Pennhurst State School &
Hospital v. Halderman, 465 U.S. 89, 101 n.11 (1984) (internal quotes omitted).3
As discussed in Part II.D, the United States has a statutory obligation to enforce
restitution orders. A judgment that the plaintiff’s lien against the subject vehicles
primes the United States’ lien against the same property would render it more
difficult for the United States to recover assets and would thus interfere with the
public administration regarding the enforcement of restitution orders.
       For reasons expressed above, the Court concludes that this action is against
the United States for purposes of Section 1442(a)(1).


       B. “The United States or Any Agency Thereof.”
       Before considering the plaintiff’s two remaining arguments, the Court must
determine whether the requirements for removal that the plaintiff identifies – an
act under color of office and a colorable federal defense – apply to the United



       3
         While Pennhurst was decided in the Eleventh Amendment context, it gives a
sense of the breadth of the term.



                                           4
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 5 of 20



States and its agencies in the first place. The plaintiff, relying chiefly on Mesa v.
California, 489 U.S. 121 (1989), believes they do.4 The Court disagrees.
       Mesa did not involve an action against the United States; the removing
parties, as in most cases involving Section 1442(a)(1), were individuals
(specifically, postal service employees). 489 U.S. at 123. Nor did Mesa involve
Section 1442(a)(1) as it now reads; until a 1996 amendment added, “[t]he United
States or any agency thereof,”5 Section 1442(a) addressed only individuals. Id. at
124-25.6 It is in that context that Mesa must be read.
       Now, as at the time Mesa was decided, Section 1442(a)(1) identifies the
individuals potentially able to remove as: (a) any officer of the United States or of
an agency of the United States; and (b) any person acting under such officer. Both
then and now, such a person may remove a civil action if it is for “any act under
color of such office.” The “colorable federal defense” requirement, 489 U.S. at
129, which does not appear in the text of Section 1442(a), was identified by the
Mesa Court as flowing directly from the “act under color of such office” statutory
language. Id. at 125, 134.7 The holding of Mesa – which involved only individual


       4
          Beyond Mesa, the plaintiff relies only on a single District Court case that, in
dicta, assumed rather than demonstrated that an agency must assert a colorable federal
defense.
       5
           Pub. L. No. 104-317, § 206(a)(2)(B), 110 Stat. 3850.
       6
           From 1948 to 1996, the relevant portion of Section 1442(a)(1) read as follows:

       A civil action … commenced in a State court against any of the following
       persons may be removed by them [to federal court]:
               (1) Any officer of the United States or any agency thereof, or
       person acting under him, for any act under color of such office ….

Mesa, 489 U.S. at 124-25.
       7
          “California … would have us read the same phrase [“under color of such
office”] to impose a requirement that some federal defense be alleged by the federal
officer seeking removal.” 489 U.S. at 125. “The critical phrase [for deciding whether a
colorable federal defense is required is] ‘under color of office’ ….” Id. at 134.

                                              5
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 6 of 20



defendants and addressed statutory language applicable only to individual
defendants – is thus limited to the proposition that “[f]ederal officer removal under
28 U.S.C. § 1442(a) must be predicated upon averment of a federal defense.” Id.
at 139 (emphasis added).
        Under Mesa, the colorable-federal-defense requirement is tied to the act-
under-color-of-such-office requirement. Unless the latter requirement applies to
the United States and its agencies, the former requirement cannot apply, either.
For the reasons that follow, the Court concludes that neither applies.
        The Eleventh Circuit apparently has not decided whether the United States
as a defendant must assert a colorable federal defense in order to remove under
Section 1442(a)(1),8 but the Sixth Circuit has done so. In City of Cookeville v.
Upper Cumberland Electric Membership Corp., 484 F.3d 380 (6th Cir. 2007), the
Court analyzed the text of Section 1442(a)(1)9 and the legislative history of the
1996 amendment that added “[t]he United States or any agency thereof” to the list
of those capable of removing under that provision. The City of Cookeville Court
concluded that the proper reading of the statute is “that the three entities that can



        8
         See City of Jacksonville v. Department of the Navy, 348 F.3d 1307, 1313 n.2
   th
(11 Cir. 2003) (“We recognize that it remains to be decided whether the requirement of
a federal defense also applies to removal by the United States or one of its agencies.”).
        9
            From 1996 to 2011, the relevant portion of Section 1442(a)(1) read as follows:

        A civil action … commenced in a State court against any of the following
        may be removed by them [to federal court]:
                (1) The United States or any agency thereof or any officer (or any
        person acting under that officer) of the United States or of any agency
        thereof, sued in an official or individual capacity for any act under color
        of such office ….

Pub. L. No. 104-317, § 206(a), 110 Stat. 3850.




                                               6
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 7 of 20



remove are (1) the United States; (2) any agency thereof; or (3) any officer of the
United States or of any agency thereof, sued in an official or individual capacity
for any act under color of such office.” Id. at 389. Because the requirement of a
colorable federal defense flows from the “act under color of such office” language,
and because that language does not apply to the United States or its agencies, such
defendants “can always remove under § 1442(a)(1).” Id.
       The Sixth Circuit reasoned that nothing in the syntax or punctuation of
Section 1442(a)(1) compels reading “act under color of such office” to apply to
the United States or its agencies; that such a reading (as the Supreme Court has
indicated) “does not make sense,” since entities such as a sovereign and its
agencies do not act in an “official or individual capacity” or “under color of an
office”; that the legislative history clearly delineates between “agencies” on the
one hand and “officers sued in either an individual or official capacity” on the
other; and that Congress and the Supreme Court have instructed the courts to
construe Section 1442(a) broadly in favor of removal. Id. at 389-90.
       The City of Cookeville Court also noted that, unlike in Mesa, a construction
of Section 1442(a)(1) to require a colorable federal defense of the United States or
its agencies is not necessary to preserve the statute’s constitutionality. As the
Mesa Court recognized, the absence of a colorable federal defense requirement in
the case of officer removal “would … present grave constitutional problems”
since, without such a requirement, removal could occur without any federal
question sufficient to satisfy Article III’s grant of judicial power to hear cases
“arising under” federal law, and with no alternative fount of jurisdiction apparent.
489 U.S. at 136-37. In contrast, because Article III extends the judicial power “to
Controversies to which the United States shall be a Party,” U.S. Const. art. III, § 2,
cl. 1, no federal defense requirement is needed to ensure the constitutionality of
removal by the United States or its agencies. 484 F.3d at 391; see also In re:
Meyerland Co., 910 F.2d 1257, 1260 (5th Cir. 1990) (“Even though the only issues



                                           7
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 8 of 20



to be decided are ones of state law, Article Three permits the exercise of
jurisdiction if one of the parties is a federal corporation.”).10
       Several district courts outside the Sixth Circuit have agreed with City of
Cookeville,11 and the Court has discovered no appellate or trial court to have
disagreed with its analysis or conclusion. The Court agrees with these authorities
that the United States and its agencies may remove under Section 1442(a)(1)
regardless of whether they assert a colorable federal defense or act under color of
office. In doing so, the Court adds the following to the Sixth Circuit’s analysis.
       Although the rule is not always honored, “our inquiry into the meaning of
[a] statute’s text ceases when the statutory language is unambiguous and the
statutory scheme is coherent and consistent.” Matal v. Tam, 137 S. Ct. 1744, 1756
(2017) (internal quotes omitted). The Court considers Section 1442(a)(1) to be
unambiguous, and its scheme coherent and consistent, obviating resort to
legislative history. In order for the United States and its agencies to be subject to
the “colorable federal defense” requirement applicable to individuals, Section
1442(a)(1) as it stood following the 1996 amendment must be read as limiting
removal to “[t]he United States or any agency thereof ... sued in an official or
individual capacity for any act under color of such office.” As the Sixth Circuit
noted, this reading may be grammatically defensible, but it “does not make sense”
because, unlike federal officers, the United States and its agencies are not “sued in
       10
           Satisfying the Constitution is alone insufficient to support federal jurisdiction,
because Article III is not self-executing. “The Constitution simply gives to the inferior
courts the capacity to take jurisdiction in the enumerated cases, but it requires an act of
Congress to confer it.” Kline v. Burke Construction Co., 260 U.S. 226, 234 (1922);
accord Bowles v. Russell, 551 U.S. 205, 212 (2007) (“Within constitutional bounds,
Congress decides what cases the federal courts have jurisdiction to consider.”).
However, Section 1442(a) is itself such a jurisdictional statute, “grant[ing] district court
jurisdiction over cases in which a federal officer is a defendant.” Mesa, 489 U.S. at 136.
       11
          City of Orlando v. Associated Press, 2016 WL 4473185 at *2 (M.D. Fla. 2016);
In re: Estate of Wisler, 2016 WL 305179 at *2 n.2 (S.D. Ind. 2016); Fulgham v. Housing
Authority, 2011 WL 4566447 at *2 & n.9 (D. Md. 2011); Village of Wheeling v.
Fragassi, 2010 WL 3087462 at *3 (N.D. Ill. 2010); Cox v. Hegvet, 2009 WL 1407009 at
*4-5 (D. Idaho 2009).

                                              8
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 9 of 20



an official or individual capacity,” nor are they “sued … for any act under color of
… office.” 480 F.3d at 389.
       Moreover, Section 1442(a)(1) speaks of acting under color of “such office,”
which necessarily refers to an office previously identified in the text. The statute
does not identify the United States or any agency as holding any office
(unsurprising, since they do not), but it does identify “any officer … of the United
States or of any agency thereof.” Therefore, the “act under color of such office”
language can refer only to the “office” held by the “officer” at issue.
       Not only does the “such office” language plainly restrict the clause to
“officer” removal, this reading also accords with the “rule of the last antecedent.”
Under that rule, “a limiting clause or phrase … should ordinarily be read as
modifying only the noun or phrase that it immediately follows.” Lockhart v.
United States, 136 S. Ct. 958, 962 (2016) (internal quotes omitted). Under the rule
of the last antecedent, the “official or individual capacity” and “under color of
such office” qualifiers are to be read as restricting only removal by federal
officers, because federal officers constitute the final category in the list of those
that can remove under Section 1442(a)(1). The rule is most easily applied when,
as here, the listing “does not contain items that readers are used to seeing listed
together[, does not contain] a concluding modifier that readers are accustomed to
applying to each of them,” and as to which “the varied syntax of each item in the
list makes it hard for the reader to carry the final modifying clause across all
three.” Id. at 963.
       “Of course, as with any canon of statutory interpretation, the rule of the last
antecedent is not an absolute and can assuredly be overcome by other indicia of
meaning.” Lockhart, 136 S. Ct. at 963 (internal quotes omitted). Here, however,
such indicia are lacking; indeed, all indicia point the same way as the rule of the
last antecedent. First, and as discussed above, it is nonsensical to speak of the
United States or its agencies as being sued in an individual capacity when they
have none or as being sued for acts under color of an office when they hold none.


                                           9
   Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 10 of 20



Second, and as also discussed above, “such office” can only refer to an office
previously referenced, which is limited to federal officers.
       Third, prior to the 1996 amendment, Section 1442(a)(1) explicitly extended
only to federal officers, and thus its language about acts under color of such office
plainly were designed to address only officers, not the United States or its
agencies. The 1996 amendment simply patched on the phrase, “[t]he United
States or any agency thereof” to the beginning of subparagraph (1), which
indicates a stand-alone addition, not an integration into the entire pre-existing
language. This is especially telling given that “[i]t is presumable that Congress
legislates with knowledge of our basic rules of statutory construction.” McNary v.
Haitian Refugee Center, Inc., 498 U.S. 479, 496 (1991). Thus, even though
Congress recognized that courts would employ the rule of the last antecedent,12 it
used no language or other device to indicate that it intended a different reading.
       Fourth, when Congress passed the 1996 amendment, it was keenly aware of
the Supreme Court’s decision in International Primate Protection League v.
Administrators of Tulane Educational Fund, 500 U.S. 72 (1991) (“Primate”),
which ruled that Section 1442(a)(1) as it then read did not permit removal by
federal agencies.13 The Supreme Court held that the statutory language permitting
removal by “[a]ny officer of the United States or any agency thereof, or person
acting under him,” did not mean that an agency could remove but only that an
officer of any agency could do so. Id. at 79-80. The Supreme Court rejected a
contrary reading, in part, because the subsequent language “that limits exercise of
the removal power to suits in which the federal defendant is challenged for ‘any
act under color of such office’ reads very awkwardly if the prior clauses refer not

       12
          Although Lockhart was decided after the 1996 amendment, “[t]his Court has
applied the rule from our earliest decisions to our more recent.” 136 S. Ct. at 963 (citing
cases from 1799, 1959 and 2003).
       13
         Indeed, the 1996 amendment was a direct response to that decision. City of
Cookeville, 484 F.3d at 389.



                                            10
   Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 11 of 20



only to persons but to agencies. An agency would not normally be described as
exercising authority ‘under color’ of an ‘office.’” Id. at 80. Such a reading
“simply does not accord with the statute’s language and structure.” Id.
       Primate is important because, when Congress acts, it “is presumed to be
aware of an administrative or judicial interpretation of a statute ….” Forest Grove
School District v. T.A., 557 U.S. 230, 239 (2009) (internal quotes omitted). It
must therefore be presumed that Congress, when it passed the 1996 amendment,
recognized that general language allowing removal “by the United States or any
agency thereof” would not suffice to limit removal by these entities to suits against
them for “acts under color of such office.” Congress’s failure, despite this
knowledge, to employ language manifesting an intent to so limit removal further
demonstrates that Congress intended no such limitation.14
       “When confronted with a statute which is plain and unambiguous on its
face, we ordinarily do not look to legislative history as a guide to its meaning.”
Tennessee Valley Authority v. Hill, 437 U.S. 153, 184 n.29 (1978); see also United
States v. Woods, 571 U.S. 31, 46 n.5 (2013) (“Whether or not legislative history is
ever relevant, it need not be consulted when, as here, the statutory text is
unambiguous.”). For reasons explained above, the Court concludes that Section
1442(a)(1) unambiguously permits removal by the United States and its agencies
irrespective of whether they assert a colorable federal defense or act under color of
office. The Court therefore finds it unnecessary to consider the legislative history
of the 1996 amendment. Nevertheless, because the City of Cookeville Court
addressed that history, the Court does so as well.


       14
           As discussed in note 10, supra, effective removal requires a valid congressional
grant of jurisdiction. As noted therein, Mesa held that Section 1442(a)(1) grants such
jurisdiction with respect to removal by federal officers. Because Congress did nothing to
unsettle that conclusion when it provided for removal by the United States and its
agencies, Section 1442(a)(1) must be deemed to grant any necessary jurisdiction with
respect to them as well.



                                            11
   Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 12 of 20



       The known legislative history of the 1996 amendment is contained in two
brief discussions in the committee reports. The Senate report addressing the
amendment is confined to two paragraphs.15 The House report consists of a
verbatim repetition of these two paragraphs, plus a third paragraph that does not
appear in the Senate report.16 The Sixth Circuit described the Senate report as
“provid[ing] compelling confirmation of this reading” of Section 1442(a)(1), i.e.,
that “a federal agency defendant may remove without more.” 484 F.3d at 390.
The Court does not share that opinion but agrees that the legislative history is
insufficient to support the construction urged by the plaintiff.
       The Sixth Circuit stressed that the Senate report speaks of suits “against
federal agencies as well as those against federal officers sued in either an
individual or official capacity”17 and concluded that the report, “therefore,
demonstrates that the ‘sued’ clause applies only to federal officers and not to
federal agencies.” 484 F.3d at 390. The Court agrees that this is the most
reasonable reading of the report, but it sees a less likely alternative reading: that
the categories of defendants that may remove include both (a) agencies and (b)
federal officers (whether sued in an official or an individual capacity), with both
categories subject to the “for any act under color of such office” language. As
with the text of Section 1442(a)(1), the Court finds such a construction, though
possible, contrary to any sensible understanding of the quoted term.
       Only one other item in the Senate report seems capable of reflecting on the
congressional intent at issue here. In their final, identical sentence (which was not
addressed by the Sixth Circuit), both congressional reports state as follows: “This

       15
         S. Rep. No. 104-366, reprinted in 1996 U.S.C.C.A.N. 4202, 4210-11, 1996 WL
520492 at *30-31 (Sept. 9, 1996).
       16
            H.R. Rep. 104-798, 1996 WL 532692 at *19-20 (Sept. 17, 1996).
       17
          1996 U.S.C.C.A.N. at 4210-11, 1996 WL 520492 at *30-31. The House report
uses identical language. 1996 WL 532692 at *19-20.



                                           12
   Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 13 of 20



section does not alter the requirement that a federal law defense be alleged for a
suit to be removable pursuant to 28 U.S.C. § 1442(a)(1).”18 It is thus clear that the
104th Congress considered the requirement of a colorable federal defense. Less
clear is what it contemplated. One reading is that Congress meant only to preserve
the requirement in its existing context of removal by federal officers (the only
context in which the requirement was capable of “alter[ation]”), with the sentence
added to ensure that the amendment’s rewording of the statute (including its
insertion of “sued in an official or individual capacity”) did not lead courts to erase
the requirement and thus expose the statute, as to federal officers, to the
constitutional vulnerability predicted by the Mesa Court. Another reading –
arguably supported by the sentence’s unqualified reference to “a suit” – is that
Congress intended to expand the federal defense requirement to the newly added
categories of those able to remove under the statute (i.e., to the United States and
its agencies). Although the Court considers the former reading more likely, the
existence of an alternative reading leads the Court to conclude that this portion of
the legislative history is potentially ambiguous.
       As noted, the House report includes a third paragraph absent from the
Senate report. That paragraph (which the Sixth Circuit did not address) explains
that the “official or individual capacity” language of the amendment was added to
counter the decisions of several courts that a federal officer sued exclusively in her
official capacity could not remove under Section 1442(a)(1). The report
complains that “[t]he result of these decisions has been that federal agencies have
had to defend themselves in state court, despite important and complex federal
issues ….” The paragraph concludes with the following: “Note that under the
change made in this section, cases would be removable only where federal officers
are acting pursuant to a federal law.”19 This sentence may best be read as limiting


       18
            1996 U.S.C.C.A.N. at 4211, 1996 WL 520492 at *31; 1996 WL 532692 at *20.
       19
            1996 WL 532692 at *20.

                                          13
      Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 14 of 20



the requirement of a colorable federal defense to federal officers. However,
because the paragraph addresses suits against officers in their official capacities
and seems to equate such suits with suits against the sued officer’s agency, it
might be possible to construct an argument that the legislative history suggests that
agencies also need to assert a federal defense.
        The upshot is that the legislative history of the 1996 amendment does not
clearly show a congressional intent to require the United States and its agencies to
assert a colorable federal defense in order to remove. At most, the legislative
history is ambiguous in this regard. Because, as discussed above, the statutory
language is clear and is made more so in light of Congress’s awareness of Primate
when it crafted that language, the amendment’s ambiguous legislative history can
work no change in the statute’s construction. National Association of
Manufacturers v. Department of Defense, 138 S. Ct. 617, 634 n.9 (2018)
(“[A]mbiguous legislative history cannot trump clear statutory language.”)
(internal quotes omitted); accord National Labor Relations Board v. SW General,
Inc., 137 S Ct. 929, 943 (2017); Milner v. Department of the Navy, 562 U.S. 562,
572 (2011).
        Because Section 1442(a)(1) allows the United States to remove regardless
of whether the suit against it relates to any act under color of office and regardless
of whether the United States asserts a colorable federal defense, the plaintiff’s
motion for remand is due to be denied. As discussed in Parts II.C and II.D,
however, the plaintiff’s motion would be denied even were removal as restricted
as the plaintiff contends.


        C. “Act under Color of Such Office” Forming the Basis for Relief.
        The plaintiff denies that the complaint alleges any act by the United States,
much less any act made the basis for the plaintiff’s requested relief. (Doc. 5 at 3-
4).



                                          14
   Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 15 of 20



       In support of its “basis for relief” position, the plaintiff relies on a single
District Court opinion predating the 2011 amendment to Section 1442(a)(1).
(Doc. 5 at 3-4). When that case was decided, Section 1442(a)(1) limited removal
to cases “against” a removing defendant “for any act under color of such office.”20
Under such a regime, it is reasonable if not inescapable that the act for which the
defendant is sued must be the basis for the relief requested.
       The 2011 amendment, however, which brought Section 1442(a)(1) to its
current form, radically altered the quoted language. That amendment expanded
the first phrase to “against or directed to,” and it changed the latter phrase to “for
or relating to any act under color of such office.” 28 U.S.C. § 1442(a)(1)
(emphasis added). As Section 1442(a)(1) now reads, the governmental act need
only “relat[e] to” the civil action; it need not be the basis for the relief demanded.
The Third Circuit has given the statutory term its ordinary, broad meaning of a
“connection” or “association.” In re: Commonwealth’s Motion to Appoint
Counsel, 790 F.3d 457, 471 (3rd Cir. 2015). The plaintiff, which ignores the
“relating to” statutory language, offers no alternative definition.21
       The Court accepts for argument’s sake the plaintiff’s unlikely assertion that
Section 1442(a)(1) permits a plaintiff to preclude removal by the simple expedient
of not expressly alleging the removing defendant’s relation to the lawsuit. In this
case, however, the complaint plainly identifies a governmental act related to the
lawsuit. Specifically, the complaint expressly alleges that the United States
“claims an interest” in the subject property as a result of Ruan’s judicially imposed
restitution obligation. (Doc. 1-3 at 11-12). The United States’ assertion of an

       20
            See note 6, supra.
       21
           Because Section 1442(a)(1) is clear in this regard, it is unnecessary to consult
legislative history. That history, however, does underscore that “or relating to” was
added with the intent “to broaden the universe of acts that enable” removal. H.R. Rep.
112-17(1), reprinted in 2011 U.S.C.C.A.N. 420, 425, 2011 WL 692207 at *6 (Feb. 28,
2011).



                                             15
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 16 of 20



interest in the property is surely an act,22 and that act clearly relates to the
plaintiff’s civil action, since it is what prompted the plaintiff to seek a judicial
ruling that its lien is superior to the government’s asserted interest.


       D. Colorable Federal Defense.
       The plaintiff’s third and final argument is that the United States cannot
raise a “colorable defense arising out of its duty to enforce federal law.” (Doc. 5
at 3). The Mesa Court appears to have used this language interchangeably with
“colorable federal defense”23 but, to the extent the two phrases carry distinct
meanings, the United States satisfies them both.
       The United States defends the plaintiff’s demand for a judicial
determination that the plaintiff’s lien has priority over any interest of the United
States with the assertion that it has the legal obligation to enforce the restitution
order; that it fulfilled this obligation by filing the notice of lien; and that, by virtue
of that filing, its lien primes any lien of the plaintiff. (Doc. 7 at 2, 5-7; Doc. 8 at 7-
12).



       22
           The complaint does not articulate how the United States claimed an interest, but
the plaintiff does not dispute the United States’ statement that it filed a notice of lien over
a year before this action was filed and that, prior to filing suit in October 2018, plaintiff’s
counsel conferred with government counsel regarding the United States’ interest in the
subject vehicles. (Doc. 8 at 2, 4 n.3). It is thus plain that the complaint asserts not
merely an uncommunicated or merely verbal claim but a claim denoted by filing a notice
of lien. Such conduct is unquestionably an “act” under Section 1442(a). Vandagriff v.
White, 640 F. Supp. 2d 1371, 1372 (N.D. Okla. 2009).
       23
          The Supreme Court in Mesa reviewed a number of its precedents dealing with
the issue of federal officer removal, including Willingham v. Morgan, 395 U.S. 402
(1969), which the Mesa Court quoted for the proposition that the removal statute was
“broad enough to cover all cases where federal officers can raise a colorable defense
arising out of their duty to enforce federal law ….” 489 U.S. at 133 (internal quotes
omitted). The Mesa Court concluded from its review of its precedents (including
Willingham) that “we have not departed from the requirement that federal officer removal
must be predicated on the allegation of a colorable federal defense.” Id. at 129.



                                              16
   Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 17 of 20



       The United States unquestionably has the duty to enforce federal law
regarding restitution obligations. Once a certified copy of the restitution order is
transmitted to him or her, “[t]he Attorney General shall be responsible for
collection of an unpaid … restitution ….” 18 U.S.C. § 3612(c); see also id. §
3771(a)(6) (“A crime victim has … [t]he right to full and timely restitution as
provided in law.”); id. § 3771(c)(1) (“Officers and employees of the Department
of Justice … shall make their best efforts to see that crime victims are … accorded
… the rights described in subsection (a).”).
       “In accordance with section 3664(m)(1)(A) of this title, all provisions of
this section are available to the United States for the enforcement of an order of
restitution.” 18 U.S.C. § 3613(f). Section 3613(c) declares that a lien arises
immediately upon entry of a judgment that includes an order of restitution, and
Section 3613(d) provides for the filing of a notice of lien and describes the
consequences for priority of such a filing. The United States asserts that, by the
filing of this notice of lien, the restitution order took priority over the plaintiff’s
warehouse lien.
       Based on the above, it is clear that the United States has asserted a defense
(lien priority) arising out of its duty to enforce federal law (the duty to enforce
restitution orders, including by filing notices of lien). The plaintiff offers no
argument to the contrary.
       Instead, the plaintiff argues that the question of priority is “to be resolved
under State law.” (Doc. 9 at 3). If the plaintiff were correct, the United States
might be unable to assert a “federal defense” to the plaintiff’s claim of lien
priority. The plaintiff, however, is not correct. A restitution lien is “treated as a
liability for a tax assessed under the Internal Revenue Code” and, “when recorded
…, the lien ha[s] the same effect as a federal tax lien ….” United States v. De
Cespedes, 603 Fed. Appx. 769, 771 (11th Cir. 2015) (citing 18 U.S.C. § 3613(c),
(d), (f)). Thus, in assessing priority, “[a] restitution lien [is] entitled to equal
treatment as [a] federal tax lie[n] ….” Id. “[O]nce the tax lien has attached to the


                                            17
   Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 18 of 20



taxpayer’s state-created interests, we enter the province of federal law, which we
have consistently held determines the priority of competing liens asserted against
the taxpayer’s property or rights to property.” Aquilino v. United States, 363 U.S.
509, 513-14 (1960) (internal quotes omitted); accord Old West Annuity and Life
Insurance Co. v. Apollo Group, 605 F.3d 856, 861 (11th Cir. 2010).
       The only remaining question is whether the United States’ federal defense
is colorable. The plaintiff, which erroneously assumes there is no federal defense
presented, does not effectively address this issue. Because Mesa described
Section 1442(a)(1) as a jurisdictional statute, 489 U.S. at 136, and because
jurisdictional defects require remand regardless of objection, 28 U.S.C. § 1447(c),
the Court reaches the question despite the plaintiff’s silence.
       The standard for a colorable federal defense is low. “In construing the
colorable federal defense requirement, we have rejected a narrow, grudging
interpretation of the statute …. We therefore do not require the officer virtually to
win his case before he can have it removed.” Jefferson County v. Acker, 527 U.S.
423, 431 (1999). “The colorable federal defense need only be plausible; its
ultimate validity is not to be determined at the time of removal.” Caver v. Central
Alabama Electric Cooperative, 845 F.3d 1135, 1145 (11th Cir. 2017) (internal
quotes omitted). The United States’ federal defense easily surpasses this
threshold.
       “As against a record federal tax lien, the relative priority of a state lien is
determined by the rule ‘first in time is the first in right,’ which in turn hinges upon
whether, on the date the federal lien was recorded, the state lien was specific and
perfected.” United States v. Equitable Life Assurance Society, 384 U.S. 323, 327
(1966) (internal quotes omitted). “A state lien is specific and perfected when there
is nothing more to be done … – when the identity of the lienor, the property
subject to the lien, and the amount of the lien are established,” which depends on
“the time it attached to the property in question and became choate.” Id. at 327-28



                                           18
    Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 19 of 20



(internal quotes omitted). “These determinations are of course federal questions.”
Id. at 328.
       It is at least colorable under this “choateness doctrine” that the plaintiff’s
warehouse lien was not specific and perfected on June 12, 2017 (when the notice
of lien was filed) because the amount of the lien had not been established.24 The
complaint asserts that the amount of the plaintiff’s lien has increased every month,
both before and after June 2017, as additional storage charges and other, non-
routine, expenses accrue. (Doc. 1-3 at 11-12; Doc. 9 at 2-3). In United States v.
Pioneer American Insurance Co., 374 U.S. 84 (1963), the Supreme Court held that
a mortgagee’s lien for attorney’s fees associated with collection efforts following
the mortgagor’s default was inchoate under the federal rule, even though default
had occurred and an attorney had been engaged and had filed a foreclosure action,
because the amount of his fee was “uncertain in amount and yet to be incurred and
paid.” Id. at 90-91. Whether or not Pioneer American is on all fours with this
case, it supports the conclusion that the United States’ federal defense of lien
priority is at least colorable.25
       “The choateness doctrine has continuing vitality except to the extent that it
is supplanted by express provisions of the Federal Tax Lien Act.” In re: Haas, 31
F.3d 1081, 1085 n.6 (11th Cir. 1994). That law amended 26 U.S.C. § 6323 to
provide for subordination of federal tax liens with respect to certain state lien
interests regardless of the choateness doctrine. Aetna Insurance Co. v. Texas
Thermal Industries, Inc., 591 F.2d 1035, 1038 (5th Cir. 1979). It does not appear


       24
           Section 3613(d) specifies that the notice be filed in the same manner as a notice
of tax lien under 26 U.S.C. § 6323(f)(1) and (2). The plaintiff asserts, and the Court
detects, no defect in the United States’ compliance with those requirements.
       25
          The United States suggests the key question is whether the plaintiff had been
issued a document of title before the United States filed its notice of lien. (Doc. 7 at 7).
Given Pioneer American, the Court need not consider whether that degree of specificity
and perfection is required by the choateness doctrine.



                                             19
   Case 1:18-cv-00490-WS-B Document 19 Filed 02/15/19 Page 20 of 20



that any of those exceptions (which are made expressly applicable to restitution
liens under Section 3613(d)) are in play here.26
       The plaintiff relies exclusively on a quote from Southtrust Mortgage Corp.
v. Majestic Farms, LLC, 2007 WL 4463929 (M.D. Fla. 2007). The Majestic
Farms Court engaged in no analysis but simply announced that a foreclosure
action, brought to establish the priority of the mortgagee’s interest over the federal
agency’s judgment lien, did not implicate a colorable federal defense arising out of
the agency’s duty to enforce federal law. Id. at *2 n.11. The Court does not find
Majestic Farms’ conclusion, unsupported and expressed outside the context of
Section 3613(d), to be persuasive.
       A federal defendant need not “virtually … win his case before he can have
it removed,” and removal can be proper even if the defendant’s federal defense is
“ultimately reject[ed].” Acker, 527 U.S. at 431 (internal quotes omitted). The
Court’s analysis is not exhaustive but, given the low threshold for removability
and the plaintiff’s failure to address the United States’ proffered federal defense in
any meaningful way, is adequate to show that the defense is at least colorable.


                                    CONCLUSION
       For the reasons set forth above, the plaintiff’s motion for remand is denied.


       DONE and ORDERED this 15th day of February, 2019.


                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE

       26
            The only exception even arguably in play would appear to be that found in 26
U.S.C. § 6323(b)(5), addressing “personal property subject to possessory lien.” The
plaintiff’s warehouse lien may well constitute a possessory lien in some sense, but the
statutory exception is limited to personalty subject to a state-law lien “securing the
reasonable price of the repair or improvement of such property.” The plaintiff’s lien is
not for the cost of repairing or improving Ruan’s vehicles but of storing them. The
plaintiff itself appears to insist that Section 6323(b)(5) is not in play. (Doc. 9 at 3).

                                            20
